Citation Nr: 0805416	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
bilateral hearing loss and tinnitus.

The Board acknowledges that following certification of the 
veteran's appeal by the RO to the Board in August 2005, the 
veteran submitted additional evidence.  This evidence was 
received by the Board in October 2007.  The Board notes, 
however, that the veteran, through his representative, waived 
initial RO consideration of this evidence in writing and 
requested that the Board review the newly submitted evidence 
in the first instance.  There is thus no need for the Board 
to remand review of this evidence to the RO.  See 38 C.F.R. § 
20.1304 (2007).


FINDINGS OF FACT

1. There is competent evidence that the veteran's bilateral 
hearing loss is a consequence of his exposure to noise in 
service.

2. There is competent evidence that the veteran's tinnitus is 
a consequence of his exposure to noise in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
veteran has bilateral hearing loss that is the result of 
disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

2.  Resolving reasonable doubt in the veteran's favor, the 
veteran has tinnitus that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  In this respect, through a 
May 2004 VCAA notice letter, the veteran received notice of 
the information and evidence needed to substantiate his 
claims.  Thereafter, the veteran was afforded the opportunity 
to respond prior to the RO's initial decision on the claims 
in August 2004.  Hence, the Board finds that the veteran has 
been afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the May 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case. 

During the course of this appeal, the Court issued a decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
which held that the VCAA notice must provide notice regarding 
the evidence necessary to establish an effective date and 
disability rating.  In the instant appeal, the veteran was 
not provided notice regarding either the disability rating or 
the type of evidence necessary to establish an effective 
date.  Despite such error, however, the Board finds no 
prejudice to the veteran because there will be opportunity 
for the RO to provide notice regarding the disability rating 
and effective date in conjunction with implementation of the 
grant herein.  In light of the above, the Board finds that no 
useful purpose would be served by delaying appellate review 
to send additional VCAA notice letters.

The Board further finds that the duty to assist the veteran 
has been satisfied in this case.  All available service 
medical records as well as VA and private medical records 
pertinent to the years after service have been associated 
with the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  The VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a Statement 
of the Case (SOC) in June 2005 that informed them of the laws 
and regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the veteran in this case.

II. Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The term "hearing loss disability" is defined by VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the veteran contends that his bilateral hearing loss 
and tinnitus were sustained during his period of active 
service from October 1955 to October 1958.  First, the Board 
notes that VA audiology examinations conducted in January and 
July 2004 show current bilateral hearing loss disability for 
VA purposes, as well as current assessments of bilateral 
tinnitus.  38 C.F.R. § 3.385.  Service records show that the 
veteran's military occupational specialty was field artillery 
batteryman, and he served in the 1st 155mm Howitzer Battery 
with the Force Troops Fleet Marine Force Pacific at 
Twentynine Palms, California.  The veteran contends that he 
was exposed to noise with no ear protection as part of his 
in-service duties, specifically the firing of Howitzers as 
part of a gun crew.  After separation from service, the 
veteran worked as a fireman, which employment exposed him to 
noise from sirens. The veteran, in a May 2004 statement, 
acknowledges having never reported hearing loss or tinnitus 
to physicians while in service.  The veteran claims, however, 
to have experienced hearing loss and ringing in his ears ever 
since his time in service.  

Relevant medical evidence of record reflects an October 1958 
report of physical examination at separation from service, 
which did not contain audiometric data; however, a whisper 
voice test conducted at that examination recorded a score for 
the veteran of 15 bilaterally, a normal score.  Post-service 
medical records reflect a January 2004 VA audiological exam, 
which the veteran obtained prior to filing the claims 
currently at bar.  In that examination, the VA audiologist 
conducted audiometric testing of the veteran, which revealed 
bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  Based 
on the veteran's reported history of having worked around 
Howitzers during service, the examiner opined that the noise 
exposure during service "more likely than not contributed to 
hearing loss."  The January 2004 record also reflects the 
examiner's notation that the veteran has experienced hearing 
loss as well as bilateral, constant tinnitus since service.  
The examiner further noted that the veteran's post-service 
civilian employment was as a firefighter, but he reported no 
exposure to noise recreationally since his discharge.  There 
is no indication that the examiner reviewed the veteran's 
claims file or any prior medical or service records.

The record also contains a report from a July 2004 VA 
audiological examination, which was obtained for the veteran 
pursuant to his filing the claims currently on appeal.  At 
that examination, the audiologist reviewed the veteran's 
claims file and conducted audiometric testing, which also 
revealed bilateral hearing loss under 38 C.F.R § 3.385.  The 
examiner noted the veteran's contention that he had been 
exposed to noise from Howitzer fire during service and also 
recorded his post-service exposure to sirens as a fireman.  
The report reflects the veteran's complaint of having 
suffered tinnitus since his time in service and acknowledges 
that the veteran's whisper test results on discharge "did 
not rule out hearing loss."  The examiner diagnosed 
bilateral mild to moderate sensorineural hearing loss.  
Acknowledging that the veteran's service record supported his 
exposure to noise while in service, the examiner nevertheless 
concluded that it was less likely than not that his hearing 
loss and tinnitus resulted from the acoustic trauma he 
suffered in service.  She based her opinion on the fact that 
the veteran had waited more than 45 years since leaving 
service to file the claims, as well as his post-service noise 
exposure to sirens as a firefighter.  The examiner further 
noted that the veteran was "inconsistent" during testing 
and that the "audiometric configuration" of the veteran's 
hearing loss was not consistent with noise-induced hearing 
loss.

Further evidence submitted by the veteran following 
certification of the case to the Board includes a September 
2007 private audiological examination and an October 2007 VA 
audiological examination.  As discussed in the Introduction 
above, the veteran, through his representative, has waived 
initial consideration of this evidence by the RO.  The Board 
thus need not remand the case for consideration of these 
examinations.  Regarding the private examination, the Board 
notes that it cannot substitute its own medical opinion for 
those of qualified medical professionals.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As the report from 
the September 2007 examination provides neither 
interpretation of the findings nor opinion as to the etiology 
of the veteran's hearing loss and tinnitus, the Board 
concludes that it is not probative of the veteran's claims on 
appeal and will not consider it in reaching a decision.  
Regarding the October 2007 VA examination, the Board notes 
that although the report of examination documents a finding 
of hearing loss, no opinion appears to have been offered as 
to the etiology of the hearing loss.  As the Board concedes 
that the veteran currently suffers from hearing loss, there 
is no further need to consider this evidence. 

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  When evidence has been adequately 
explained, the Board is free to favor one medical opinion or 
conclusion over another.  Evans v. West, 12 Vet. App. 22, 26 
(1998).  In this case, the January 2004 and July 2004 VA 
examinations yielded different conclusions as to the etiology 
of the veteran's bilateral hearing loss and tinnitus, but the 
Board finds no reason to find one examination to be more 
credible, probative, or reliable than the other.  The January 
2004 VA audiological examination provided an opinion that 
credibly relates the veteran's hearing loss to service.  In 
particular, although the report of examination does not 
explicitly discuss the veteran's post-service exposure to 
noise through his employment as a firefighter, the Board 
finds that the examiner's notation of the veteran's civilian 
employment as a fireman is sufficient evidence that the 
examiner did in fact consider such noise exposure in forming 
his opinion as to the etiology of the veteran's hearing loss 
and tinnitus.  The Board further notes that although the 
January 2004 VA examiner appears not to have reviewed the 
veteran's file, the veteran himself has indicated that he 
never complained of hearing loss or tinnitus while in 
service.  Further, the veteran's claimed in-service noise 
exposure is borne out by his service records and was conceded 
by the July 2004 VA examiner.  Although reaching a 
conflicting opinion as to etiology, the report of the July 
2004 VA audiology examination similarly reflects the 
veteran's history of noise exposure in service, as well as 
findings of bilateral hearing loss and tinnitus.  

The Board finds the veteran's assertions of noise exposure in 
service to be credible and, when considering the medical 
evidence and documentation of the veteran's duties in 
service, the Board resolves any reasonable doubt in the 
veteran's favor.  Accordingly, the Board concludes that the 
evidence supports service connection for bilateral hearing 
loss and tinnitus.  38 U.S.C.A. § 5107(b).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


